ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-17, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-17, and 19-26 are  allowable because prior art of record fails to disclose or teach or suggest a temperature altering heating or cooling apparatus with a container for storing items; an insulation material layer at the interior of the plurality of surfaces and plurality of arrays of rows and columns of packets enclosed in a deformable packet enclosure, where each packet contains first phase change material and the packets are separated from each other; and the two side-by-side packets from an opening between each other to pass tubing or wire through them; and sheet shaped temperature altering cooling or heating elements placed near the array of plurality of packets (see Figures 14-16, 20; and paragraphs 74, 77, and 82).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.A.S/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763